Citation Nr: 1507741	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  06-23 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left superficial radial sensory neuropathy as a result of an aortogram provided at a VA medical facility in March 2005. 

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left wrist/hand neurological disorder other than left superficial radial sensory neuropathy as a result of an aortogram provided at a VA medical facility in March 2005.   


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from November 1981 to October 1988.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (the RO).  

The Veteran and his sister testified at a Travel Board hearing that was chaired by the undersigned at the Lincoln RO in July 2007.  See 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of the hearing has been associated with the Veteran's VA claims folder.

After an October 2008 remand, the Board in April 2011 denied the claims for neurological disabilities involving the left upper extremity and the left lower extremity.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In May 2012, the Court issued an order granting a joint motion to remand.

In March 2013, the Board granted entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left leg neurological disability as a result of an aortogram provided at a VA medical facility in March 2005 and remanded the left wrist/hand neurological disorder for further development.

The medical evidence shows not only a diagnosis of a left superficial radial sensory neuropathy but also diagnoses of other neurological disorders of the left hand and wrist.  In light of the current evidence of record to warrant a grant of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left superficial radial sensory neuropathy as a result of an aortogram provided at a VA medical facility in March 2005, the issues are as stated on the title page.

In 2014, the Board granted several motions from the Veteran's counsel for a 90-day stay to review additional evidence and to submit additional argument with the most recent request for a 90-day stay being granted in September 2014.  

The Board's review includes the paper and electronic records.

The issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left wrist/hand neurological disorder other than left superficial radial sensory neuropathy as a result of an aortogram provided at a VA medical facility in March 2005 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record shows that the Veteran's March 29, 2005, repair of the left superficial femoral artery dissection and the March 29, 2005, insertion of an intravenous (IV) placement in the left upper extremity were complications of the March 24, 2005, aortogram and resulted in an additional left upper extremity neurological disability of left superficial radial sensory neuropathy.

2.  The preponderance of the competent medical and other evidence of record shows that the need for the March 29, 2005, repair of the left superficial femoral artery dissection and the March 29, 2005, insertion of an IV placement in the left upper extremity were caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care in performing the March 24, 2005, aortogram.


CONCLUSION OF LAW

The criteria for entitlement to compensation for left superficial radial sensory neuropathy under the provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Although the joint motion for remand directs the Board to obtain any informed consent document pertaining to the March 2005 VA aortogram, the Veteran's counsel has already had the Omaha VA Medical Center search for that document and he acknowledges that based on their response, the document is unavailable.  More importantly, as determined below, the Board finds that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care in performing the March 24, 2005, aortogram.  Therefore, the Board does not have to address whether the left superficial radial sensory neuropathy was reasonably foreseeable and whether the risk of that disability was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Also, based on the discussion below, the Board does not have to address whether the IV was properly flushed and whether flushing or not flushing the IV was negligent care.

In the March 2013 remand, the Board noted that a temporary claims file existed because Virtual VA shows that the RO has adjudicated another claim.  The Board directed the AOJ to associate the temporary claims file with the permanent claims file.  The Board was referring to a September 2011 rating decision.  Further review of the paper records reflects that the September 2011 rating decision had already been associated with the paper records.  Thus, there is no evidence of a temporary claims file.

Effective October 1, 1997, the United States Congress amended 38 U.S.C.A. § 1151. See § 422(a) of PL 104-204.  The purpose of the amendment was, in effect, to overrule the United States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which held that no showing of negligence was necessary for recovery under § 1151.  In pertinent part, § 1151, as amended, reads as follows:

Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

See 38 U.S.C.A. § 1151.

From the plain language of the statute, it is clear that to establish entitlement to § 1151 benefits, all three of the following factors must be shown:  
(1) Disability/additional disability, 
(2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and 
(3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

For all claims received after October 1, 1997, 38 C.F.R. § 3.361 is the regulation that implements 38 U.S.C.A. § 1151.  

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each body part involved or system separately.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish causation.  See 38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, the Veteran must show that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  Id.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  See 38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

The Veteran claims benefits pursuant to 38 U.S.C.A. § 1151 for an additional disability resulting from an aortogram and thromboembolectomy performed at a VA medical center on March 25, 2005 and March 29, 2005, respectively.  Specifically, the Veteran alleges that the aortogram resulted in a need for the March 29, 2005, repair of the left superficial femoral artery dissection and the March 29, 2005, insertion of an IV placement in the left upper extremity that resulted in nerve damage in his left upper extremity.

A review of the VA treatment records reflects that only a few days after the aortogram, the Veteran presented with complaints of pain in the lower left extremity.  Further testing at that time revealed an occlusion of the left superficial femoral artery, and thus, the thromboembolectomy was performed.  After the thromboembolectomy was performed, the appellant on March 29, 2005, was given an IV placement in the left upper extremity.  By March 31, 2005, the claimant was complaining of numbness in the fingers of the left hand.

A July 2005 VA treatment record shows an assessment that left hand tingling may be related to superficial sensory nerve injury.  Although there is medical evidence of several possible neurological disorders of the left hand and wrist, only the October 2013 VA examiner specifically addressed left superficial radial sensory neuropathy.  The October 2013 VA examiner in the initial report opined that the current symptoms of left superficial radial sensory neuropathy are at least as likely as not related to the IV site during the hospitalization from March 29, 2005, to April 5, 2005.  In a December 2013 addendum, that examiner stated that the bases of the opinion were that the symptoms are in the distribution of a purely sensory nerve; that the location of the IV site correlates with the course of the superficial radial nerve; and that the onset of symptoms correlates with the time when he had the IV. In short, the preponderance of the competent medical and other evidence of record shows that the Veteran's March 29, 2005, repair of the left superficial femoral artery dissection and the March 29, 2005, insertion of an IV placement in the left upper extremity were complications of the March 24, 2005, aortogram and resulted in an additional left upper extremity neurological disability of left superficial radial sensory neuropathy.

With respect to carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, the question is not whether there was fault in inserting the IV into the left upper extremity on March 29, 2005, and subsequent treatment regarding the IV.  Instead, the question is whether there was fault as to the March 25, 2005, aortogram since the Veteran had to be treated for complications of the aortogram - specifically, a repair of the left superficial femoral artery dissection - starting on March 29, 2005, and he required a IV in the left upper extremity following the repair.  Thus, the need for IV in the left upper extremity on March 29, 2005, was proximately caused by the March 25, 2005, aortogram.

As to fault, the Board notes that there are four medical opinions of record - three of which are unfavorable to the Veteran's claim.  

The VA doctor who provided the April 2006 opinion and the July 2009 and March 2010 VA examiners stated that there was no evidence that the March 24, 2005 or March 29, 2005 operation reports and/or resulting treatment notes reflected evidence of carelessness, negligence, errors or judgment, lack of proper skill, or fault on the part of VA personnel.  The reports of these VA examinations are uniform in asserting that VA professionals discharged their duties in an appropriate manner.  See the April 2006, July 2009 and March 2010 VA examination reports as well as the June 2006 addendum.

The Board notes that the Veteran, his counsel, and Dr. P.C. have asserted that the VA medical professional who conducted the March 24, 2005, aortogram acted with negligence by utilizing an Angio-Seal device.  In support of this assertion, the Veteran has submitted medical treatise evidence in the form a pamphlet on the Angio-Seal device and Internet articles as well as the Dr. P.C.'s statement.  

The July 2009 and March 2010 VA examiners noted that use of the Angio-Seal device would only be precluded if there was a puncture to the superficial femoral artery.  Upon review of the Veteran's complete VA claims file, to include the March 24, 2005, operation report, the July 2009 and March 2010 VA examiners stated that the access had been gained during the aortogram through the left common femoral artery and that there was no evidence that the left superficial femoral artery was punctured. 

Dr. P.C. addressed these assertions.  The private doctor noted that while there was no mention in the aortogram treatment records of any complications or other problems with the procedure, but that the interventionist radiologist contacted a vascular surgeon during the procedure to discuss the results before an Angio-Seal device was used to obtain hemostasis.  Dr. P.C. indicated that the Angio-Seal device would be located at the precise spot where the artery was initially accessed.  

Dr. P.C. reviewed the March 29, 2005, surgical records and noted the superficial femoral artery was injured and needed repair.  That doctor stated that the Angio-Seal device was found on the left superficial femoral artery, not the common femoral artery, and that the device was the root cause of the occlusion.  The doctor concluded that the surgical report contradicts the assertion of the records from the aortogram that access was obtained through the left common femoral artery.  The doctor determined that the surgical evidence is incontrovertible that access was made through the left superficial femoral artery and that based on the manufacturer's product warning, the Angio-Seal device was improperly deployed.

Dr. P.C. provided two possible explanations for why the Angio-Seal device was found on the left superficial femoral artery.  First, the interventional radiology team did not know that they had accessed the superficial femoral artery.  The doctor thought that possibility was highly unlikely given that they had a real-time fluoroscopic view of all the blood vessels as well as their access catheter.  Dr. P.C. opined that if there was confusion as to the anatomy of the area, this certainly demonstrated carelessness and a lack of proper skill to perform this procedure.  Second, the team knew that they had accessed the superficial femoral artery but that they decided to use the Angio-Seal device anyway.  The doctor indicated that this possibility seems more likely because a vascular surgeon was consulted before the decision to deploy the Angio-Seal device was made.  Dr. P.C. concluded that this scenario demonstrated a level of negligence and error in judgment as the product literature is clear that it should not be used after accessing the Angio-Seal device.

The Board notes that none of the VA medical professionals addressed how and why the Angio-Seal device was found on the left superficial femoral artery as opposed to the left common femoral artery, the artery that was alleged accessed.  Therefore, these opinions are of low probative value.  The Board places great weight on the opinion of Dr. P.C. because he addresses the possible explanations for how and why the Angio-Seal device was found on the left superficial femoral artery.  

Hence, the preponderance of the competent medical and other evidence of record shows that the need for the March 29, 2005, repair of the left superficial femoral artery dissection and the March 29, 2005, insertion of an IV placement in the left upper extremity were caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care in performing the March 24, 2005, aortogram.  The benefit sought on appeal is accordingly allowed.



ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left superficial radial sensory neuropathy as a result of an aortogram provided at a VA medical facility in March 2005 is allowed.  


REMAND

In its remand, the Board directed the VA examiner to address whether each neurological disorder of the left wrist and hand was caused or aggravated by the IV placement in the left upper extremity.  The medical evidence shows diagnoses of left carpal tunnel syndrome, left cubital syndrome, and a left trigger finger involving the fourth digit.  Neither a May 2013 VA examiner nor the October 2013 VA examiner addressed whether these three disabilities were caused or aggravated by the IV placement in the left upper extremity during the VA hospitalization from March to April 2005.  Therefore, the AOJ did not comply with directives of the March 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of the above, an addendum to the two post-remand VA examinations is necessary to address whether these three disabilities were caused or aggravated by the IV placement in the left upper extremity during the VA hospitalization from March to April 2005.

Given that the addendum will be addressing whether the Veteran has left carpal tunnel syndrome, the AOJ should afford the appellant another opportunity to identify treatment for his left wrist/hand disorder and obtain any additional treatment records from the Omaha VA Medical Center from October 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all sources of treatment his left wrist/hand neurological disorder.  Thereafter, the AOJ should attempt to obtain any identified records.  Regardless of the claimant's response, the AOJ should obtain all records from the Omaha VA Medical Center since October 2013.  Any records obtained should be associated with the appellant's claims folder.  

2.  Thereafter, have the October 2013 VA examiner review the claims file and prepare an addendum to the October 2013 examination report.  The claims file must be made available to the examiner in conjunction with the preparation of the addendum.  The addendum to the examination report must indicate that the claims file was reviewed in conjunction with the preparation of the addendum.  If the October 2013 VA examiner is unavailable, the AOJ should arrange to have claims folder to be reviewed by another appropriate medical professional.  If the October 2013 VA examiner or the new medical professional thinks another examination is necessary, the Veteran should be scheduled for one.

The examiner should provide a written response to the following inquiries:

(a)  Whether it is at least as likely as not (50 percent or greater) that the Veteran has left carpal tunnel syndrome and if so whether it is at least as likely as not (50 percent or greater) that the left carpal tunnel syndrome was caused or aggravated by the IV placement in the left upper extremity during the VA hospitalization from March to April 2005?

(b)  Whether it is at least as likely as not (50 percent or greater) that the left cubital tunnel syndrome was caused or aggravated by the IV placement in the left upper extremity during the VA hospitalization from March to April 2005?   

(c)  Whether it is at least as likely as not (50 percent or greater) that the left trigger finger involving the fourth finger was caused or aggravated by the IV placement in the left upper extremity during the VA hospitalization from March to April 2005?

(d)  For any other current left wrist or hand neurological disorder other than left superficial radial sensory neuropathy, left carpal tunnel syndrome, left cubital tunnel syndrome, and left trigger finger involving the fourth finger, whether it is at least as likely as not (50 percent or greater) that such a disorder was caused or aggravated by the IV placement in the left upper extremity during the VA hospitalization from March to April 2005?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


